DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 1-3, 5, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0147519 A1 to Scott in view of US 4,771,822 to Barbosa.
Re-claim 1, Scott teaches a system for reducing oxidation of a friction disk, comprising: a braking assembly 22 comprising the friction disk (such as 38); a conduit 26/28 provides a fluid communication with the braking assembly, and delivers an inert fluid to the braking assembly (see paragraph 11), the conduit comprises a nozzle (in the form of openings 52) mounted radially inward of a torque flange (i.e. the spoke-like support for piston assembly 34, see paragraph 29 lines 15-20).  However, Scott fails to teach the conduit nozzles mounted to a radially outward edge of the torque flange of the braking assembly.
Barbosa teaches cooling nozzles directed toward a braking assembly, the nozzles are positioned radially outwardly 4b of the braking assembly.  The radially outward mounting provides an easy aftermarket solution, requiring minimal modification to the existing braking assembly, as ease of installation is paramount according to Barbosa, see column 2 lines 45-46.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the oxidation reduction system to the braking assembly of Scott to have realized that positioning the nozzles radially outwardly as taught by Barbosa would have eased installation thus reducing the overall costs and maintenance difficulties.  

Re-claim 3, the nozzles of Scott as modified by Barbosa would have been angled to direct the inert fluid in a radially inwardly direction.  
Re-claim 5, Scott teach a status (such as brake activation, see paragraph 47) resulting in oxidation of the friction disk is determined, whereupon the inert fluid is then delivered to the brake assembly.
Re-claim 14, Scott teaches a method for reducing oxidation of a friction disk of a braking assembly of an aircraft, the method comprising: determining a status of the braking assembly (such as piston actuation or landing event), the status pertains to a likelihood of oxidation of the friction disk of the braking assembly (as would occur during braking); and based on the status of the braking assembly, delivering an inert fluid to the braking assembly to reduce oxidation of the friction disk of the braking assembly.  However, Scott fails to teach the inert fluid directed in a radially inward direction, relative to a rotation axis of the braking assembly.
Barbosa teaches a fluid directed in a radially inward direction, relative to a rotation axis of a braking assembly, see figure 4b.  The radially inward directed fluid system requires minimal modification to the existing braking assembly, as ease of installation is paramount according to 
Re-claim 15, the status of the braking assembly is performed by a controller of an aircraft control system of the aircraft.  The presence of a controller is deemed necessary, as valves 73 and 75 must be controlled accordingly.
Re-claim 16, the status of the braking assembly comprises determining if a threshold braking force is met (as activation of the piston and disc movement are a result of a threshold pressure, see paragraph 47).
Re-claim 20, the status of the braking assembly comprises determining a landing event of the aircraft.
Claims 6-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of US 2013/0092787 to Polubinski and in view of Barbosa.
Re-claim 6, Scott teaches an aircraft comprising: a braking assembly 22 operatively coupled to a wheel assembly 20 of a landing gear 18 of the aircraft, the braking assembly comprising a friction disk 38; a conduit 28 coupled to a torque flange (as part of the piston 34 support) of the braking assembly of the landing gear, an on-board fuel tank inerting system configured to supply inert fluid to the conduit (see paragraph 11); and a controller configured to selectively control delivery of the inert fluid to the braking assembly via the conduit (as via control of valves 73 and 75).  However, Scott fails to teach the delivery control of the inert fluid 
Polubinski teaches the need for activating a brake assembly cooling system during periods of high deceleration, such as would occur during rejected takeoff events, see paragraph 7.  These events produce high temperatures, which could damage the brake disks and brake assembly.  The system of Scott provides cooling as well as preventing oxidation of the disks.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Polubinski regarding the initiation of the cooling system during periods of high deceleration in the system of Scott, thus providing for both cooling and the prevention of oxidation during high deceleration events.
Barbosa teaches a fluid directed in a radially inward direction towards a braking assembly, see figure 4b.  The radially inward directed fluid system requires minimal modification to the existing braking assembly, as ease of installation is paramount according to Barbosa, see column 2 lines 45-46.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the oxidation reduction system to the braking assembly of Scott to have realized that directing the fluid in a radially inward direction as taught by Barbosa would have reduced installation costs associated with the nozzles.  
Re-claim 7, Scott teaches delivery of the inert fluid to the braking assembly via the conduit supplants oxygen in a vicinity of the friction disk to reduce oxidation of the friction disk, see paragraphs 11 and 13.
Re-claim 8, the on-board fuel tank inerting system is an inert fluid source, the conduit extends from the inert fluid source to the braking assembly.

Re-claim 11, as per paragraph 11, the inert fluid comprises an oxygen lean gas stream.
Re-claim 12, Scott teaches actuation of valves 73-75 (depending upon the system design, see figures 3 and 3.1) allows for selective actuation of the nozzle to thus selectively control a direction of the inert fluid, specifically directed at the brake assembly.  The actuation of the valves is accomplished using known methods such as controllers or a control unit, that can transmit an electrical signal to the valves in question.
Re-claim 13, Scott teaches the status as at least one of a landing event, or threshold braking force (as activation of the piston and disc movement are a result of a threshold pressure, see paragraph 47).
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Barbosa as applied to claims 1 and 14 above, and further in view of US 2019/0301554 A1 to Hosamane et al.
Re-claims 4 and 10, Scott is silent regarding the specifics of on-board fuel inerting system comprising a membrane to separate a nitrogen enriched air stream from air.  
Hosamane et al. teach on-board fuel inerting systems (see figure 2) that utilize membranes 44 to produce a nitrogen enriched air stream from air (see paragraph 19).  This allows for an unlimited supply of nitrogen enriched air stream.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided on-board fuel inerting system of Scott with a source of nitrogen enriched air stream, specifically using membranes to produce the nitrogen enriched air stream from a surrounding air .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Barbosa as applied to claim 15 above, and further in view of Polubinski.
Polubinski teaches the need for activating a brake assembly cooling system during periods of high deceleration, such as would occur during rejected takeoff events, see paragraph 7.  These events produce high temperatures, which could damage the brake disks and brake assembly.  The system of Scott provides cooling as well as preventing oxidation of the disks.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Polubinski regarding the initiation of the cooling system during periods of high deceleration in the system of Scott, thus providing for both cooling and the prevention of oxidation during high deceleration events.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Barbosa as applied to claim 15 above, and further in view of US 6,419,054 to Schulba.
Re-claim 18, Schulba teaches activation of the system based upon a determined threshold temperature (see column 2 lines 28-29).  This provides activation for the system during periods when the brake assembly is experiencing excessive temperatures.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Scott with a status determination related to a temperature threshold as taught by Schulba, as this would have limited damage to the brake assembly during high temperature brake events.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
July 14, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657